DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Species 1a and 2a in the reply filed on 1 February 2021 is acknowledged.  The traversal is on the ground(s) that the Examiner has not shown that the species are mutually exclusive, specifically pointing to a portion of the specification that describes a bar as an array.  While this is found persuasive for the second species requirement, this is not found persuasive for the first species election because parallel and series with associated layers which are either continuous or discontinuous arrangements are indeed mutually exclusive arrangements (the same layers cannot be both continuous and discontinuous).  In regard to the second species election, applicant’s arguments are persuasive (an array and a bar can be the same thing) and therefore that election is withdrawn. Therefore, claim 7 and 16 are withdrawn from consideration.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 9, 11 and 21-24 are rejected under 35 U.S.C. 102(a)(1 or 2) as being anticipated by Kim (US Pub 2017/0040582 cited in IDS).
In regard to independent claim 1 and 21, Kim teaches a device, comprising: a plurality of microbatteries (unit cells 130, 140 - paragraph [0037]) arranged in an array, the array including at least one bar of microbatteries arranged in a row (figure 2), each of the microbatteries including a first contact terminal and a second contact terminal spaced apart from one another (top and bottom surface of cells which connect to conductive patterns are considered contact terminals); a first flexible 
a first conductive layer (first conductive pattern 131, note multiple exist) electrically coupled to the first contact terminal of each of the microbatteries; and a first insulating layer (substrates 110 of flexible plastic films - see paragraph [0039]; or sealing members 151, 252, 552, 752, 851 etc. - see paragraphs [0057-0058, 0066, 0077, 0083]) on the first conductive layer; and a second flexible encapsulation film including: a second conductive layer (second conductive pattern 134 etc. - multiple of each pattern exist) electrically coupled to the second contact terminal of each of the microbatteries; and a second insulating layer (second substrate 120 or other of sealing members described above, 452, 552b etc.) on the second conductive layer (see various embodiments in figures 1-10, paragraph [0037-0092]).
The Examiner notes in regard to components being “electrically coupled” - all of the electrical components of the prior art are considered electrically coupled as the current and voltage that the battery produces is passed through all of the components.  Similarly, in regard to the components being “on” each other  - all of the components of the prior art are considered “on” each other depending on orientation the battery is disposed, the claims do not require direct contact between the components.
In regard to claims 2 and 24, the first flexible encapsulation film includes a first adhesive layer (see paragraph [0058] sealing layers 151, 252, 752, 851 etc. may be a hot melt adhesive; additionally conductive adhesive layers 339 may be formed between connections - see paragraph [0077]) on the first conductive layer 131, the first conductive layer 131 being between the first adhesive layer 151, 339 and the first insulating layer 110; the second flexible encapsulation film includes a second adhesive layer (another of the sealing layers or conductive adhesive layer) on the second conductive layer 134, the second conductive layer 134 being between the second adhesive layer (other of 151, 552, 339) and the second insulating layer 120; and each microbattery (cell 130, 140) is located in a respective cavity in the 
	In regard to claim 3, wherein the first adhesive layer 552a, 339 of the first film contacts the second adhesive layer 339, 552b of the second film between adjacent ones of the plurality of microbatteries (see figure 5).
In regard to claim 4, each of the first adhesive layer and the second adhesive layer includes an electrically-insulating material (such as polyolefin resin - see paragraph [0058]).
In regard to claims 5, 22 and 23, the microbatteries are electrically coupled to one another in series or in parallel via the first and the second conductive layers (paragraph [0053]).
In regard to claim 6, the first conductive layer 731 and the second conductive layer 751 are continuous layers, and the microbatteries are electrically coupled to one another in parallel (see figure 7, paragraph [0053]).
In regard to claim 8, each of the first conductive layer and the second conductive layer includes aluminum (see paragraph [0048] - multiple second conductive patterns are provided, all components are electrically connected), and wherein each of the first insulating layer and the second insulating layer 110, 120 includes poly(ethylene terephthalate) (paragraph [0039]).
In regard to claims 9 and 11, the microbatteries are arranged in a bar or array (figures).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 9 above and further in view of Constable (USP 5,567,543 newly cited).
	Kim teach the flexible battery described above but do not disclose coiling the battery.  However, Constable teach a similar flexible battery 14 unit formed into a bar with microbattery unit cells 42 connected by conductive traces and the desirability for the bar to be coiled on itself and the microbatteries are stacked on one another in order to fit the battery into various places (see abstract, columns 2 and 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to coil the flexible battery of Kim into various shaped in order to fit the battery into a desired shape as taught by Constable.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (as applied above) in view of Hundt et al. (US Pub 2004/0081860 newly cited).
	In regard to independent claim 12, Kim teaches the device, comprising: a microbattery assembly, including: a plurality of microbatteries, each of the microbatteries including a first contact terminal, a second contact terminal, and an electrolyte layer between the first and the second contact terminals; a first flexible film having a first conductive layer and a first insulating layer on the first conductive layer, the first conductive layer electrically coupled to the first contact terminal of each of the microbatteries; and a second flexible film having a second conductive layer and a second insulating layer on the second conductive layer, the second conductive layer electrically coupled to the second contact terminal of each of the microbatteries as applied to claim 1 above. 
Claim 12 differs in calling for a third flexible film on the first flexible film, the third flexible film having a third conductive layer and a third insulating layer on the third conductive layer, wherein the third conductive layer forms an inductor.  However, Hundt et al. teach a similar thin film battery module 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to include an encapsulated inductor and associated voltage converters with their own protective coating in the flexible battery of Kim as such allows the battery to maintain a charge as taught by Hundt et al. 
In regard to claims 13 and 14, Hundt et al. teach including a proper voltage control circuit such as a DC/DC converter (paragraph [0018]) which is connected to the terminals of the battery (paragraph [0036]).  While specifically an AC/DC converter is not disclosed, the use of an AC/DC converter would have been obvious to one of ordinary skill in the art at the time of the invention to include an AC/DC converter depending on the desired charging power source for the battery device (see additional prior art Liao cited below). 
Further, wherein “in use, the AC/DC converter receives an AC signal from the inductor at the first and second input terminals, and outputs a DC charging signal at the first and second output terminals” relates to an intended functionality of the battery (see MPEP 2114).
	In regard to claim 15, Kim teaches the first conductive layer and the second conductive layer are continuous layers, and the microbatteries are electrically coupled to one another in parallel as noted in regard to claim 6 above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liao (US Pub 2014/0117928 newly cited) teach a thin film battery with an inductor for wireless charging (paragraphs [0011-12], figure 1) considered relevant to the instant invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723